 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   CYNTHIA JOHNSON, BRENDA                           No. 2:19-cv-00597
     BEZEREDI, JAINE BIALK, on behalf of
10   themselves and all others similarly situated,     STIPULATED MOTION AND
                                                       [PROPOSED] ORDER TO EXTEND STAY
11                          Plaintiffs,                TO APRIL 10, 2020
12            v.                                       NOTE ON MOTION CALENDAR:
                                                       January 23, 2020
13   THE BOEING COMPANY,
14                          Defendant.
15

16            The parties, by and through the undersigned counsel, hereby submit this Stipulated
17   Motion to Extend Stay. For good cause shown and consistent with the Court’s October 1, 2019
18   Stipulated Motion and Order to Stay Case (Dkt. # 24), the parties hereby advise the Court that
19   mediation is confirmed for April 2, 2020 and respectfully request that the case and all deadlines
20   and motions continue to be stayed until April 10, 2020.
21            This motion is made for good cause and not for the purpose of delay. The parties have
22   scheduled mediation with David A. Rotman for April 2, 2020 and are in the process of
23   exchanging limited information, including payroll and timekeeping data. The parties jointly
24   agree that extending the stay of the case and all deadlines and motions will permit the parties to
25   engage in good faith settlement negotiations and continue to work towards a potential resolution
26   of this matter.

      STIPULATED MOTION TO EXTEND                                               Perkins Coie LLP
      STAY TO APRIL 10, 2020                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –1                                                  Phone: 206.359.8000
     92243166.1                                                                Fax: 206.359.9000
 1            For the foregoing reasons, the parties respectfully request that the Court extend the stay
 2   in this matter until April 10, 2020, to enable the parties to attend the scheduled mediation.
 3
      DATED: January 23, 2020                   By: s/ Chelsea Dwyer Petersen
 4
                                                Chelsea Dwyer Petersen #33787
 5                                              William B. Stafford #39849
                                                Charles N. Eberhardt #18019
 6                                              Stephanie R. Holstein #50802
                                                Perkins Coie LLP
 7                                              1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
 8                                              Telephone: 206.359.8000
                                                Facsimile: 206.359.9000
 9                                              Email: CDPetersen@perkinscoie.com
                                                          WStafford@perkinscoie.com
10                                                        CEberhardt@perkinscoie.com
                                                          SHolstein@perkinscoie.com
11                                              Attorneys for Defendant
12
                                                By: s/ Molly A. Elkin__________________
13
                                                Molly A. Elkin, pro hac vice
14                                              Sarah M. Block, pro hac vice
                                                McGillivary Steele Elkin LLP
15                                              1101 Vermont Ave. NW, Ste. 1000
                                                Washington, DC 20005
16                                              Telephone: 202.833.8855
17                                              Email: mae@mselaborlaw.com
                                                Email: smb@mselaborlaw.com
18
                                                David M. Gaba (WA Bar No. 18908)
19                                              Compass Law Group
                                                1001 Fourth Avenue, Ste. 3200
20                                              Seattle, WA 98154
21                                              Telephone: 206.251.5488
                                                Email: davegaba@compasslegal.com
22
                                                Patricia L. Vannoy, pro hac vice
23                                              Mattson Ricketts Law Firm
                                                134 S 13th Street, Ste. 1200
24                                              Lincoln, NE 68508
25                                              Telephone: 402.475.8433
                                                Email: bao@mattsonricketts.com
26
                                                Attorneys for Plaintiffs
      STIPULATED MOTION TO EXTEND                                                Perkins Coie LLP
      STAY TO APRIL 10, 2020                                               1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –2                                                   Phone: 206.359.8000
     92243166.1                                                                 Fax: 206.359.9000
 1

 2
     *LYHQWKHDERYHVWLSXODWLRQWKH&RXUWILQGVJRRGFDXVHWRH[WHQGWKHVWD\XQWLO$SULO
 3
     $OOSHQGLQJPRWLRQVZLOOEHUHQRWHGIRUWKDWGDWH
 4

 5   DATED this WK day of -DQXDU\ 2020.
                                              V5LFDUGR60DUWLQH]
 6                                            8QLWHG6WDWHV&KLHI'LVWULFW-XGJH
 7

 8
     Presented by:
 9
     /s/ Chelsea Dwyer Petersen
10   Chelsea Dwyer Petersen (WA Bar No. 3378)
     William B. Stafford (WA Bar No. 39849)
11
     Charles N. Eberhardt (WA Bar No. 18019)
12   Stephanie R. Holstein (WA Bar No. 50802)
     Perkins Coie LLP
13
     Attorneys for Defendant
14

15   /s/ Molly A. Elkin
     Molly A. Elkin (admitted pro hac vice)
16
     Sarah M. Block (admitted pro hac vice)
17   McGillivary Steele Elkin LLP

18   David M. Gaba (WA Bar No. 18908)
     Compass Law Group, PS Inc.
19

20   Patricia L. Vannoy (admitted pro hac vice)
     Mattson Ricketts Law Firm
21
     Attorneys for Plaintiffs
22

23

24

25

26

      STIPULATED MOTION TO EXTEND                                            Perkins Coie LLP
      STAY TO APRIL 10, 2020                                           1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
      (No. 2:19-cv-00597) –3                                               Phone: 206.359.8000
     92243166.1                                                             Fax: 206.359.9000
